internal_revenue_service number release date index number -------------------- ----------------------------------- --------------------- -------------------------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc intl b06 plr-152785-08 date date legend --------------------- ------------------------ ------------------------ ------------------------------------ ----------------------- ------------------------ --------------------------- ------------- ------------------- ------------------------------------ -------- ------------------------------------- ------------------- ---------------------- taxpayer parent accounting firm state a activity b activity c activity d y date date dear ---- ----- plr-152785-08 this responds to the letter from your authorized representative dated date requesting a ruling that taxpayer be permitted an extension of time under sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc including the shareholder’s consent statement in accordance with temp sec_1_921-1t and sec_1_992-2 to be effective as of date the rulings given in this letter are based on facts and representations submitted by taxpayer and accompanied by a penalties of perjury statement this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process facts taxpayer is a domestic_corporation wholly owned by parent a domestic_corporation parent performs activities b c and d in the y industry taxpayer was incorporated in state a on date and was intended to be treated as an interest charge domestic_international_sales_corporation disc from the date of inception both taxpayer and parent use the accrual_method of accounting with a calendar taxable year-end accounting firm is a certified public accounting firm that prepared and forwarded a form 4876-a to parent on date the officer at that time who was responsible for filing the form 4876-a was acting in certain capacities in addition to his normal duties including responsibility for the implementation of a new accounting software system as well as budgeting and tax processes and inadvertently overlooked the election_period deadline consequently taxpayer did not file form 4876-a within days after date as required by temp sec_1_921-1t taxpayer discovered the failure_to_file the election days after date even though form 4876-a was not timely filed taxpayer represents that it intended all along to qualify as a disc and that it reasonably believed that it could operate as a disc citing as evidence of that intent taxpayer’s name the period of limitations on assessment under sec_6501 has not expired for taxpayer’s taxable years for which the election is being made or any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a within days from the issuance of a favorable ruling letter so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis plr-152785-08 sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing disc status must file form 4876-a and that a corporation electing to be treated as a disc for its first taxable_year shall make its election within days after the beginning of that year temp sec_1_921-1t further provides that the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of shareholder consent to the election sec_1_992-2 provides that except as otherwise provided in paragraphs b and c of that section the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government in the present situation the election described in temp sec_1_921-1t is a regulatory election as defined in sec_301_9100-1 therefore the plr-152785-08 commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a1 and the shareholder consent statement required by temp sec_1_921-1t and sec_1_992-2 such filing will be treated as a timely election to be treated as a disc for taxpayer’s first taxable_year the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a and shareholder consent statement this ruling is directed only to the taxpayer that requested it sec_6110 provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representatives sincerely ________________ christopher j bello chief branch office of associate chief_counsel international enclosure copy for purpose sec_1 based on the submitted materials it is not clear whether the individual who was originally assigned responsibility for executing and filing the election had the authority to do so for example the submission indicates that such individual is an officer of parent but does not state whether he is an officer of taxpayer the election must be made by an officer of taxpayer duly authorized to act on behalf of taxpayer in tax matters under the law of state a
